Proceeding pursuant to Executive Law § 298 to review an order of the respondent New York State Division of Human Rights, dated June 27, 1986, which, after a hearing, dismissed the petitioner’s complaint against the County of Nassau which alleged that the county attempted to coerce him into violating *714the Human Rights Law, and discriminated against him in the terms, conditions and privileges of his employment because he filed a complaint with the respondent New York State Division of Human Rights challenging certain practices engaged in by the county.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs to the County of Nassau.
The determination of the respondents White and the New York State Division of Human Rights was supported by substantial evidence on the entire record and was not arbitrary, capricious, an abuse of discretion or affected by errors of law (see, Matter of CUNY-Hostos Community Coll. v State Human Rights Appeal Bd., 59 NY2d 69, 75; Matter of Purdy v Kreisberg, 47 NY2d 354, 358). We have considered the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Eiber and Sullivan, JJ., concur.